Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Quayle Action
	The examiner has reviewed the application file and has found that a Terminal Disclaimer has been filed on 5/20/2022 and was approved 5/24/2022. Since the only item cited in the Quayle Action was a Double Patenting rejection and the Terminal Disclaimer has been identified in the case file, a Notice of Allowance is provided below:
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are allowable.
	The following is an Examiner's statement of the reasons for allowance for independent claim 1.
	The merits of Independent claim 1 is found to be allowable for those reasons stated in the  NOA dated 1/10/20220 in application 15/299,856 and because the cited art of record does not fairly teach the claim as a whole. For instance, the cited art of record does not teach “an analytics module, wherein the analytics module is stored in the memory module; a plurality of end-point devices, wherein the plurality of end- point devices comprise kitchen appliances and food processing machines located in a plurality of geographical locations, and wherein the plurality of end-point devices comprise kitchen appliances that are connected to a cloud computing module, and wherein the plurality of end point devices are configured to receive a plurality of instructions from the analytics module and cook-food, and wherein the kitchen appliance has a plurality of processing chambers, and wherein the plurality of processing chambers are configured to perform heating, boiling, cooling, spraying, baking, cooking, pressure baking (flash cooking), cold pressure frying, and cleaning operations of the plurality of ingredients, and dish washing operations, and wherein the plurality of ingredients are moved from one chamber to next, based on conditions, and wherein the conditions include time, input from a plurality of sensors i a sensor module, and wherein all the end-point devices are configured to work independently and in coordination with other end-point devices, and the kitchen appliance has a user: interface where the a user is enabled to order for what he wants, and wherein the kitchen machine enables the user to browse through all the items that are to be cooked out of the plurality of ingredients available during the ordering process, and wherein the kitchen appliance has a machine configurator to decide on what is to be cooked accommodating constraints that include Quantity required, the plurality of ingredients available, Time available, and Storage required, wherein the kitchen appliance has a camera and biometric capabilities to identify a the user to recognizes his preferences in suggesting items: a cloud computing module, wherein the cloud computing module connects the plurality of end-point devices, and wherein the system enables gifting recipes or items so that a mom is enabled to gift a cake by picking a recipe (or creating a recipe) and pushing the recipe to a target ID of a son who lives several thousand kilometers away, and wherein the system enables mom to pay for the plurality of ingredients that is ordered by the machine to cook the item she forwarded thereby enabling to send the cooked food remotely, and wherein the cloud computing module enables a restaurant to order or replenish the plurality of ingredients used by covering a cost of ordering them to the machine, which is batched/grouped in batches; a communication module, wherein the communication module is configured to establish communication between the plurality of end- point devices; a plurality of sensors connected to the analytics module, the cloud computing module and the communication module; an inventory management module, wherein the inventory management module is connected to the analytics module, the cloud computing module and the communication module, and wherein the inventory management module keeps record of a perishable time either from its internal database or from an input from the store, and wherein the inventory management module is configured to dispose a perishable item and place an order based on a record of time; and a recipe and menu building module, wherein the recipe and menu building module is connected to the analytics module, the cloud computing module and the communication module, and wherein the recipe and menu building module is run on the hardware processor, and wherein the recipe and menu building module is configured to receive an information related to a food intake pattern of the user, an amount of nutrients taken by the user and a plurality of vital health parameters of the user through the plurality of sensors that are remotely located and connected to the cloud computing module; a Cooking Initiation module configured to receives inputs from a historical information module and a Live information module, and wherein Historical Information module comprises information comprising Ingredient Properties, Recipe Properties, Results of Cooking Process and Effects of Storage, and wherein Live Information module comprises information from plurality of live processes comprising Optical Inspection, Thermal Inspection, Vapor Analysis, Texture Analysis, Conduction, Endoscopy and Chemical Reactive test of small sample”.
Discussion of Additional Cited Art
See cited art in Quayle Action mailed 5/23/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625